Citation Nr: 1242509	
Decision Date: 12/12/12    Archive Date: 12/20/12	

DOCKET NO.  04-12 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUE

Entitlement to compensation under 38 U.S.C.A § 1151 (West 2002) for additional right shoulder disability as a result of treatment at a VA Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the RO.  

The Veteran's original claims file is missing.  His claims file has been rebuilt.  

The case has previously been before the Board in April 2009 and May 2011.  It is once again remanded to the RO by way of the Appeals Management Center (AMC), in Washington, D.C., for further development.  VA will notify the Veteran should further action be required on his part.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination produced under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2012).  

To determine whether the Veteran has an "additional disability," VA compares the claimant's condition immediately before the beginning of the hospital care, medical, or surgical treatment upon which the claim is based to its condition after such care.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361.  

A careful review of the claims file reveals that a VA physician recently reviewed all the evidence of record and opined that it was less likely than not that the Veteran had additional disability of the right shoulder due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  

In his comments, the VA physician referred to pertinent evidence of record, including reports of treatment and evaluation of the Veteran by a private orthopedist.  He noted that the physician was the one who performed three unsuccessful repairs for the Veteran's right rotator cuff and cited neglect and delay as contributing to the Veteran's continuing problems in his explanation for his failed attempt at repairs.  

However, the physician did not address a communication in January 2004 in which the private orthopedist stated that "[i]t [was] [his] impression that if this patient were to have been treated sooner for his rotator cuff tear, he most likely would not have had the irreparable tear that [he] found and that [he] had to treat with three surgeries, which [had] ultimately failed."  

The physician added that he saw patients like the Veteran who had not had any surgical repair of the rotator cuff within a reasonable amount of time, namely two to five months, going into a massive irreparable rotator cuff tear when too much time [was] allowed to lapse between the time of the injury and the surgical repair.  

The VA physician did not address this statement from the private orthopedist in rendered his opinion.  The Board finds the opinion also did not address whether the Veteran had additional disability of the right shoulder that was not reasonably foreseeable.  

In light of the foregoing, the case is REMANDED to the RO for the following actions:  

1.  The RO should take appropriate action to obtain clarification from the VA physician who prepared the opinion in September 2012 as to whether the Veteran had additional right shoulder disability that was caused by VA treatment and was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event that was not reasonably foreseeable.  

In particular, the VA physician should respond to the assertions of the treating private orthopedist that neglect and delay on VA's part in not treating the Veteran within a reasonable period of time were the cause of the Veteran incurring additional right shoulder disability.  

In addition, the VA physician should comment on whether the additional right shoulder disability was due to an event that was not reasonably foreseeable.   

If the physician is unavailable, an opinion should be requested from a different physician with the same instructions to specifically address the residuals of the right shoulder surgery.  

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                  _________________________________________________
	STEPHEN WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



